 

            Exhibit 10.18

 

SAREPTA THERAPEUTICS, INC.

Amended and Restated 2011 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT (STOCK SETTLED)

NOTICE OF STOCK APPRECIATION RIGHT GRANT

Participant Name:

[Name of Participant]

Address:

 

 

 

 

The above-named Participant (the “Participant”) has been granted a stock
appreciation right (the “SAR”) relating to the number of shares of Common Stock
of Sarepta Therapeutics, Inc., (the “Company”) set forth below (the “Shares”),
to be settled in Common Stock upon exercise, pursuant to the terms and
conditions of the Amended and Restated 2011 Equity Incentive Plan (the “Plan)
and this Stock Appreciation Right Award Agreement (Stock Settled), including
this Notice of Stock Appreciation Right Grant (the “Notice of Grant”) and the
Terms and Conditions of Stock Appreciation Right Award attached hereto as
Exhibit A (together, this “Award Agreement”) as follows:

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Exercise Price per Share:

 

Number of Shares of Stock relating to SAR:

 

Total Exercise Price:

 

Term/Expiration Date:

 

 

Vesting Schedule

Subject to the terms and conditions of the Plan and this Award Agreement, this
SAR will vest and become exercisable, in accordance with the following vesting
schedule, with the number of Shares that vest on the first vesting date being
rounded up to the nearest whole share, the number of Shares that vest on any
subsequent vesting date being rounded down to the nearest whole share and the
SAR becoming vested as to 100% of the Shares on the final vesting date:

[INSERT VESTING SCHEDULE]

Notwithstanding the foregoing, in the event the Participant’s relationship with
the Company as a Service Provider terminates as a result of the Service
Provider’s death, the SAR will vest as to 100% of the Shares as of the date of
such death.

 

--------------------------------------------------------------------------------

 

Exercisability of SAR Following Termination of Relationship as a Service
Provider

In the event of a termination of the Participant’s relationship with the Company
as a Service Provider, to the extent vested immediately prior to such
termination, the SAR will remain exercisable until the earlier of (a) the
expiration of the three-month period following such termination, in the case of
a termination other than due to the Participant’s death or Disability, or the
expiration of the 12-month period following such termination, in the case of a
termination due to the Participant’s death or Disability, or (b) the
Term/Expiration Date, and except to the extent previously exercised as permitted
by the Plan and this Award Agreement, will thereupon immediately terminate.

Agreements and Acknowledgements

The Participant has reviewed the Plan and this Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of the Plan and Agreement. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and this Agreement. The Participant further agrees to notify the
Company upon any change in the residence address indicated above.

Further, the Participant acknowledges and agrees that (i) this Agreement may be
executed in two or more counterparts, each of which will be an original and all
of which together will constitute one and the same instrument, (ii) this
Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Agreement is countersigned by the Participant.

PARTICIPANT

 

SAREPTA THERAPEUTICS, INC.

Signature

 

By

Print Name

 

Title

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHT AWARD

1.Grant of Stock Appreciation Right. The Company hereby grants to the
Participant the SAR relating to the number of Shares and having the exercise
price per share (the “Exercise Price”), as each are set forth in the Notice of
Grant that forms a part of this Agreement, to be settled in shares of Common
Stock upon exercise pursuant and subject to the terms and conditions of the Plan
and this Award Agreement.  The SAR is granted in connection with the
Participant’s employment by or service to the Company and its qualifying
subsidiaries.  For purposes of the immediately preceding sentence, a “qualifying
subsidiary” means a subsidiary of the Company as to which the Company has a
“controlling interest” as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).

2.Vesting Schedule. The term “vest” as used herein with respect to the SAR or
any portion thereof means to become exercisable, and the term “vested” as
applied to any outstanding portion of the SAR means that the Option is then
exercisable, subject in each case to the terms of the Plan and this Award
Agreement. Unless earlier terminated, forfeited, relinquished or expired and
subject to the Participant’s continuous relationship with the Company as a
Service Provider from the Date of Grant through each applicable vesting date,
the SAR will vest in accordance with the vesting provisions set forth in the
Notice of Grant.

3.Exercise of SAR; Termination of Relationship as a Service Provider.

(a)Right to Exercise. No portion of the SAR may be exercised until such portion
vests as set forth in this Agreement and may be exercised only in accordance
with the Plan and the terms of this Agreement. The latest date on which the SAR
or any portion thereof may be exercised is the Term/Expiration Date and if not
exercised by such date the SAR, or any remaining portion thereof, will thereupon
immediately terminate.

(b)Termination of Relationship as a Service Provider.  

(i)Except as otherwise provided in any employment or change of control or
similar individual agreement between the Company and the Participant and as
provided in Section 3(b)(ii) below, if the Participant’s relationship with the
Company as a Service Provider ceases, the SAR, to the extent not already vested
will be immediately forfeited and any vested portion of the SAR that is then
outstanding will remain exercisable for the period set forth in the Notice of
Grant.  

(ii)In the event the Participant’s relationship with the Company as a Service
Provider terminates as a result of the Service Provider’s death, the SAR will
vest as to 100% of the Shares as of the date of such death and will remain
exercisable for the period set forth in the Notice of Grant.

(c)Method of Exercise. This SAR may be exercised by delivery to the Company of
an exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or
in such other form (including electronic) acceptable to the Administrator,
signed (including by electronic signature) by the Participant (or, in the event
of the death of the Participant, the Beneficiary (as defined below)).  Each
election to exercise must be received by the Company at its principal office or
by such other party as the Administrator may prescribe and must be accompanied
by payment in full of any tax withholdings due in connection with such
exercise.  

4.Payment upon Exercise. Upon exercise of the SAR, or any portion thereof, the
Company shall issue to the Participant a number of Shares (rounded down to the
nearest whole share) having a Fair Market Value (determined as of the date on
which the SAR is exercised) equal to the product of (a) the number of Shares
with respect to which the SAR is exercised, and (b) the excess, if any, of (i)
the Fair Market Value per Share upon the date of such exercise over (ii) the
Exercise Price.

5.Death of Participant. In the event of the death of the Participant, the SAR
may be exercised by the beneficiary named in the written designation (in a form
acceptable to the Administrator) most recently filed with the Administrator by
the Participant and not subsequently revoked, or if there is no such designated
beneficiary, by the executor or administrator of the Participant’s estate (in
each case, the “Beneficiary”).  Any distribution or delivery to

Exh. A-1

--------------------------------------------------------------------------------

 

be made to the Participant under this Agreement will, if the Participant is then
deceased, be made to the Participant’s Beneficiary. The exercise of the SAR or
any portion thereof by the Beneficiary and any distribution or delivery under
this Agreement to the Beneficiary will be subject to the Company receiving
appropriate proof of the right of the Beneficiary to exercise the SAR or receive
such distribution or delivery, as the case may be, as determined by the
Administrator.

6.Withholding Taxes. The exercise of the SAR will give rise to “wages” subject
to withholding.  The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder, including the right to be issued Shares upon
exercise, are subject to the Participant promptly paying to the Company in cash
or by check (or by such other means as may be acceptable to the Administrator)
all taxes required to be withheld.  No Shares will be transferred pursuant to
the exercise of the SAR unless and until the person exercising the SAR has
remitted to the Company an amount in cash or by check sufficient to satisfy any
federal, state, or local withholding tax requirements, or has made other
arrangements satisfactory to the Administrator with respect to such taxes.  The
Participant authorizes the Company and its subsidiaries to withhold such amount
from any amounts otherwise owed to the Participant, but nothing in this sentence
may be construed as relieving the Participant of any liability for satisfying
his or her obligation under the preceding provisions of this Section.

7.Rights as Shareholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares subject to the SAR,
notwithstanding the exercise of the SAR. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15(a) of the Plan.

8.No Guarantee of Continued Service. Neither the grant of the SAR, nor the
issuance of Shares upon exercise of the SAR, will give the Participant any right
to be retained in the employ or service of the Company or any of its
subsidiaries, affect the right of the Company or any of its subsidiaries to
discharge the Participant at any time, or affect any right of the Participant to
terminate his or her relationship with the Company as a Service Provider at any
time.

9.Non-transferability of SAR. This SAR may not be transferred except as
expressly permitted under Section 5 of this Agreement or Section 14 of the Plan.

10.Additional Conditions to Issuance of Stock. The Company will not be obligated
to deliver any Shares under Plan or to remove any restriction from Shares
previously delivered hereunder until: (i) the Company is satisfied that all
legal matters in connection with the issuance and delivery of such Shares have
been addressed and resolved; (ii) if the outstanding Common Stock is at the time
of delivery listed on any stock exchange or national market system, the shares
to be delivered have been listed or authorized to be listed on such exchange or
system upon official notice of issuance; and (iii) all conditions contained in
this Agreement have been satisfied or waived.  The Company may require, as a
condition to the exercise of the SAR or the delivery of Shares under the SAR,
such representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act of 1933, as amended, or any
applicable state or non-U.S. securities law.

11.Provisions of the Plan. This Agreement is subject in its entirety to all
terms and provisions of the Plan, which is incorporated herein by reference. In
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan will govern.
Capitalized terms used and not defined in this Agreement will have the meaning
set forth in the Plan. A copy of the Plan as in effect on the Date of Grant has
been furnished to the Participant.  By accepting, or being deemed to have
accepted, all or any part of the SAR, the Participant agrees to be bound by the
terms of the Plan and this Award Agreement.

12.Recoupment Policy; Stock Ownership Guidelines.  The SAR and any Shares issued
pursuant to exercise of the SAR (or any portion of the SAR) will be subject to
the Company’s Recoupment Policy and its Stock Ownership Guidelines, where
applicable.

13.Electronic Delivery. The Company may decide to deliver any documents related
to the SAR awarded hereunder or future equity awards that may be awarded under
the Plan by electronic means or request Participant’s

Exh. A-2

 

--------------------------------------------------------------------------------

 

consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

14.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Sarepta Therapeutics, Inc.,
215 First Street, Suite 7, Cambridge, MA 02142, or at such other address as the
Company may hereafter designate in writing.

15.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

16.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

17.Modifications to the Agreement. This Agreement (including all exhibits) and
the Plan constitute the entire understanding of the parties on the subjects
covered. The Participant expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. The Administrator may at any time or times amend
this Agreement for any purpose which may at the time be permitted by law;
provided, however, that except as otherwise expressly provided herein or in the
Plan the Administrator may not, without the Participant’s consent, alter the
terms of this Agreement so as to affect materially and adversely the
Participant’s rights under this Agreement. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Company reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A of the Code or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection to this SAR.

18.Limitation on Liability.  Notwithstanding anything to the contrary in the
Plan or this Agreement, neither the Company, nor any of its subsidiaries, nor
the Administrator, nor any person acting on behalf of the Company, any of its
subsidiaries, or the Administrator, will be liable to the Participant or to any
Beneficiary by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of
this SAR award to satisfy the requirements of Section 409A of the Code or by
reason of Section 4999 of the Code, or otherwise asserted with respect to this
SAR award.

19.Governing Law. This Agreement will be governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under the SAR or this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation will be conducted in the state courts
of Delaware, or the federal courts for the United States for the District of
Delaware, and no other courts, where the SAR is granted and/or to be performed.

 

Exh. A-3

 

--------------------------------------------------------------------------------

 

EXHIBIT B

SAREPTA THERAPEUTICS, INC.

Amended and Restated 2011 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT (STOCK SETTLED) EXERCISE NOTICE

Sarepta Therapeutics, Inc.

215 First Street

Suite 7

Cambridge, MA 02142

 

1.Exercise of Stock Appreciation Right. Effective as of today, _____________,
20__, the undersigned (“Participant,”) hereby elects to exercise the stock
appreciation right (the “SAR”) relating to _____ shares (the “Shares”) of the
Common Stock of Sarepta Therapeutics, Inc. (the “Company”) under and pursuant to
the Amended and Restated. 2011 Equity Incentive Plan (the “Plan”) and the Stock
Appreciation Right Award Agreement dated _____________, 20__, (the “Agreement”).
The aggregate exercise price for the Shares will be $________, pursuant to the
Agreement. Capitalized terms used herein without definition shall have the
meanings given in the Plan and, if not defined in the Plan, the Agreement.

2.Delivery of Payment. Participant herewith delivers to the Company any required
tax withholding to be paid in connection with the exercise of the SAR.

3.Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Agreement. Participant agrees to
abide by and be bound by their terms and conditions. The Purchaser further
acknowledges that he or she has received and reviewed a copy of the prospectus
required by Part I of Form S-8 relating to shares of Common Stock that may be
issued under the Plan.

4.Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder will exist with respect to the Shares issued upon
exercise of the SAR, notwithstanding the exercise of the SAR. The Shares so
acquired will be issued to Participant as soon as practicable after exercise of
the SAR. No adjustment will be made for a dividend or other right for which the
record date is prior to the date of issuance, except as provided in Section 15
of the Plan.

5.Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s exercise of the SAR or the
disposition of any Shares issued upon exercise of the SAR. Participant
represents that Participant has consulted with any attorneys and tax consultants
Participant deems advisable in connection with the exercise of the SAR and the
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.

6.Entire Agreement; Governing Law. The Plan and the Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to Participant’s interest except by means of a writing
signed by the Company and Participant. This Exercise Notice is governed by the
internal substantive laws, but not the choice of law rules, of the State of
Delaware.

[Signature Page to Follow]

 

 



Exh. B-1

--------------------------------------------------------------------------------

 

Submitted by:

 

Accepted by:

 

 

PARTICIPANT:

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

 

Signature

 

By

 

 

 

 

 

Print Name

 

Title

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

Exh. B-2